DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-6 and 33-40 are pending in this application.
Claim objections on claims 6 and 33-34 are withdrawn.
Claim rejections 35 U.S.C. 112, second paragraph on claims 1-6 and 33-40 are withdrawn.
Claim rejections 35 U.S.C. 103(a) on claims 1-6 and 33-40 are withdrawn.
Claims 1-6 and 33-40 are allowed in this Office Action (Renumber as 1-14).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claim 1 in the instant application is the prior arts of record neither anticipates nor renders obvious those claims limitation, such as the prior arts of made record fail to teach causing said annotated slide content in said slide object or said second slide content in said second slide object to be rendered as an overlay on said target content object on said display of each of said computers using said extension, wherein said slide object is anchored to said target content object at said anchor point, and said second slide object is anchored to said target content object at said second anchor point.

Claims 2-6 and 33-40 depend from claim 1 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

May 14, 2021